NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                     SOPHOS INC.,
                     Plaintiff-Appellee

                             v.

          RPOST HOLDINGS, INC., RPOST
            COMMUNICATIONS LTD.,
               Defendants-Appellants
              ______________________

                        2018-1392
                  ______________________

    Appeal from the United States District Court for the
District of Massachusetts in No. 1:13-cv-12856-DJC, Judge
Denise J. Casper.
                 ______________________

   Before DYK, WALLACH, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
     RPost Holdings, Inc. and RPost Communications Ltd.
(collectively, “RPost”) alleged that Sophos Inc. infringed
claims 14, 19, 24, 26, 27 and 30 of U.S. Patent No. 8,504,628
(“the ’628 patent”). The United States District Court for
the District of Massachusetts granted summary judgment
to Sophos, holding that the asserted claims are invalid be-
cause they are anticipated by two prior art references, U.S.
2                          SOPHOS INC. v. RPOST HOLDINGS, INC.




Patent No. 6,609,196 (“Dickinson”) and U.S. Patent No.
7,233,992 (“Muldoon”).
    We agree that the asserted claims are anticipated by
Dickinson and affirm the invalidity of the asserted claims
on that basis. However, the district court’s Memorandum
and Order granting summary judgment contained lan-
guage suggesting that all claims of the ’628 patent are in-
valid. See J.A. 42 (“[T]he Court concludes that the ’628
patent is invalid.”) The parties agree that the district
court’s judgment of invalidity must be limited to the as-
serted claims.
     Accordingly,
     IT IS ORDERED THAT:
     1. The judgment of invalidity of claims 14, 19, 24, 26,
        27 and 30 of the ’628 patent is affirmed.
     2. The case is remanded for the district court to revise
        its judgment to clarify that the declaration of inva-
        lidity is limited to claims 14, 19, 24, 26, 27, and 30
        of the ’628 patent.
                                    FOR THE COURT

    March 14, 2019                  /s/ Peter R. Marksteiner
        Date                        Peter R. Marksteiner
                                    Clerk of Court